Citation Nr: 1236491	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  10-36 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of cold injury, upper extremities.

2.  Entitlement service connection for residuals of cold injury, lower extremities.

3.  Entitlement to service connection for frostnip to ears.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from February 1943 to January 1946.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which in pertinent part denied service connection for residuals of cold injury to the upper extremities, residuals of cold injury to the lower extremities, and frostnip to the ears.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for residuals of cold injury to the upper extremities, and entitlement to service connection for residuals of cold injury to the lower extremities, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a disability manifested by frostnip to the ears.


CONCLUSION OF LAW

The criteria for service connection for frostnip to the ears are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a January 2010 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the January 2010 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA treatment records.  The Veteran has not reported any private treatment.  The Board acknowledges that the Veteran has not been afforded a VA examination for his claimed frostnip to the ears.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The medical evidence currently of record is sufficient to reach a decision.  Extensive treatment records contain no complaints, symptoms or diagnoses of frostnip to the ears.  There is no indication that the Veteran has ever reported symptoms of frostnip to the ears.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical evidence of a current disability, medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Analysis

The Veteran contends that he developed frostnip of the ears as a result of exposure to extremely cold weather during active duty in World War II, in the Rhineland, as part of the Battle of the Bulge campaign.
The Veteran's DD-214 shows that he served on active duty during World War II, and that he participated in the Battle of the Bulge in the Rhineland.  Accordingly, the Board finds that his exposure to cold weather during active service is conceded.  However, the Veteran's service treatment records are negative for any evidence of complaints or treatment for a cold-related injury or any other injury or disability of the ear.

The post-service medical evidence of record, which consists entirely of VA outpatient treatment records from the VA Medical Center in St. Louis, Missouri, are also negative for any evidence of complaints or treatment for a cold-related injury, including frostnip, or any other injury or disability of the ear.  In this regard, the Board notes that VA outpatient treatment records show that the Veteran has been diagnosed with actinic keratosis of the face and ears, which the Veteran, through his representative, contends is a result of his exposure to cold weather during active service.  However, the Board notes that actinic keratosis (keratoses is the plural form) is a clinical diagnosis of a specific skin disease, which is caused by excessive sun exposure.  Dorland's Illustrated Medical Dictionary 996 (31st ed. 2007).  There is no medical evidence showing that the disorder is caused by cold weather exposure.  

As noted above, service connection requires a showing of current disability.  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  While the Veteran is competent to report symptoms of frostnip of the ears, Palczewski v. Nicholson, 21 Vet App 174 (2007), he has not reported current symptoms of the disability or any other residuals of a cold-related injury to the ear, at any time since the current claim (although he did list that condition on his claim for benefits).  In addition, there is no medical evidence of frostnip of the ears or any other residuals of a cold-related injury to the ears, at any time since the current claim.

Accordingly, the Board must conclude that the preponderance of the evidence is against the Veteran's claim.  Reasonable doubt does not arise, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).
ORDER

Service connection for frostnip of the ears is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that he has current residuals of cold-related injuries to the upper and lower extremities, as a result of his exposure to extreme cold weather during active duty in World War II, in the Rhineland, as part of the Battle of the Bulge campaign.  Specifically, he argues that his currently diagnosed peripheral vascular disease developed as a result of his exposure to cold weather.

As noted above, the Veteran's exposure to cold weather during active service is conceded.  However, service treatment records are negative for any evidence of complaints or treatment for a cold-related injury or any other injury or disability of the upper or lower extremities.

The post-service medical evidence of record, which consists entirely of VA outpatient treatment records from the VA Medical Center in St. Louis, Missouri, show that the Veteran has been diagnosed with peripheral vascular disease, which can be caused by exposure to cold temperatures.  Although the Veteran has also been diagnosed with coronary artery disease, the treatment records do not indicate that the peripheral vascular disease is secondary to the coronary artery disease, as the RO contends.  The treatment records do not contain a medical opinion which holds that the Veteran's diagnosed peripheral vascular disease is related to his active military service, to include exposure to cold weather.  

The Veteran has reported exposure to cold weather in service and symptoms of cold injuries to the upper and lower extremities since.  The Veteran's exposure to cold weather in service has been conceded.  Furthermore, the evidence shows that the Veteran has a current diagnosis of peripheral vascular disease, which can occur as a result of exposure to cold temperatures.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

Therefore, an examination and opinion are needed to determine whether the Veteran's currently diagnosed peripheral vascular disease is related to service, to include exposure to cold weather.  38 U.S.C.A. § 5103A(d) (West 2002).

The Veteran is hereby notified that it is the Veteran's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Afford the Veteran a VA examination to determine the etiology of his currently diagnosed peripheral vascular disease.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's peripheral vascular disease had its onset in service, to include as a result of exposure to cold weather.  In this regard the Veteran has reported that he was exposed to extremely cold weather during active service in World War II, during the Battle of the Bulge.

The examiner should review the claims folder and provide a rationale for all opinions and conclusions expressed.  
The examiner should consider the Veteran's reports of his history and symptoms.  The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

2.  If any benefit sought on appeal is not granted, a supplemental statement of the case should be issued.  The case should be returned to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


